Affirmed and Memorandum Opinion filed February 20, 2014.




                                         In The

                     Fourteenth Court of Appeals

                                   NO. 14-13-00998-CV

                     IN THE INTEREST OF J.S., A CHILD,



                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-05477

                  MEMORANDUM                       OPINION


      Appellant, K.A.S., appeals a final decree signed October 8, 2013,
terminating her parental rights to the child who is the subject of this suit. Appellant
filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). The Anders
procedures are applicable to an appeal from the termination of parental rights when
an appointed attorney concludes that there are no non-frivolous issues to assert on
appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004,
no pet.).

         A copy of counsel’s brief was delivered to appellant. On January 10, 2014,
this court sent a copy of the record to appellant and notified her of the right to file a
pro se response. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App.
1991); In re D.E.S., 135 S.W.3d at 329–30. More than twenty-five days have
elapsed and as of this date, no pro se response has been filed.

         We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. A discussion of the brief would add nothing to the jurisprudence of the
state.

         Accordingly, the judgment of the trial court is affirmed.



                                         PER CURIAM

Panel consists of Justices McCally, Donovan, and Busby.




                                            2